Name: Commission Regulation (EEC) No 362/88 of 8 February 1988 amending for the second time Regulation (EEC) No 215/88 introducing a countervailing charge on artichokes originating in Egypt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 35/ 16 Official Journal of the European Communities 9 . 2. 88 COMMISSION REGULATION (EEC) No 362/88 of 8 February 1988 amending for the second time Regulation (EEC) No 215/88 introducing a coun ­ tervailing charge on artichokes originating in Egypt duced in application of Article 25 of that Regulation is amended ; whereas if those conditions are taken into consideration, the countervailing charge on the import of artichokes originating in Egypt must be altered, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 223/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 215/88 (3), as amended by Regulation (EEC) No 311 /88 (4), introduced a countervailing charge on artichokes originating in Egypt ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 215/88 ' 18,03 ECU' is hereby replaced by '29,92 ECU'. Article 2 This Regulation shall enter into force on 9 February 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 23 , 28 . 1 . 1988, p. 1 . (3) OJ No L 21 , 27 . 1 . 1988, p. 17. (4) OJ No L 31 , 3 . 2. 1988 , p. 11 .